PiOR CUANTO, esta apelación fue interpuesta el 6 de febrero de 1934;
Por CUANTO, en 16 de marzo siguiente nos presentó moción el ape-lado para que desestimemos esa apelación;
Por cuanto, uno de los motivos alegados para la desestimación es que la apelación no fue notificada al abogado del apelado;
Por cuanto, aparece de la transcripción de los autos que ha sido presentada en este caso que la apelación fué notificada por correo a dicho abogado;
Por Cuanto, el otro motivo para la desestimación es que la trans-cripción de los autos no ha sido presentada en este tribunal dentro de los treinta días siguientes a haber sido interpuesta la apelación;
Por CUANTO', si bien es cierto que la transcripción de los autos ha sido radicada en este tribunal dos días después de vencida la pró-rroga que hasta el 21 de marzo le concedió a tal fin la corte inferior, es tan pequeño ese retraso que no desestimaremos la apelación por ese motivo, teniendo en cuenta también la justificación que para el mismo se hace (Cruz Vda. de Iglesias v. Municipio de San Juan, 39 D.P.R. 395) ;
Por tanto, no ha lugar a la desestimación solicitada.